DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 24, 2020 has been entered.
 In that response, claims 1, 6, and 7 were amended, claims 4, 21, and 22 (withdrawn) were cancelled, and claims 26-30 were added.  In view of Turner (newly cited), the species election requirement with respect to the non-porous backing material is hereby withdrawn. Claims 1-3, 5-20, 23, 24, and 26-30 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 7 is objected to because of the following informalities:  dependence from cancelled claim 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following rejection is maintained with modifications to address claim amendments.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-3, 5-20, 23, 24, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser (US 2005/0048033) in view of Mooney (US 2008/0044900) and Turner (US 2011/0274666).
Regarding claims 1, 2, 19, 20, Fraser teaches treating patients with renal conditions such as those in claim 2, comprising delivering a concentrated amount of stem, progenitor, and/or mature cells, “e.g., stem cells, progenitor cells or combination thereof” (para.0015), via a scaffold as “known in the art” (para.0016; see title; abstract; paras. 0003, 0011, 0014-17, 0043, 0044, 0049, 0051, 0055, 0066, 0068, 0187, 0189, Examples 1-6; claims 1-7).  “Combination thereof” indicates two or more cell types.  The scaffold “incorporates or is coated with a bioactive composition including hyaluronic acid (paras. 0006, 0052), and comprises “physical channels or paths through which cells can move more easily towards a targeted area of egress” (para. 0006).  
Fraser does not disclose a medium in a hydrogel or backing, or the viscoelastic properties recited in claims 1, 23, and 26-30.
However regarding claims 1, 3, 6-20, and 24, Mooney teaches a patch graft or scaffold composition and a bioactive composition incorporated into or coated onto the scaffold composition (title; abstract; paras. 0004-07, 0011, 0013-17, 0022, 0051, 0055, 0063, 0069, 0107).  “The biocompatible scaffolds of the invention are useful in a broad range of in vivo and in vitro regenerative medicine and tissue engineering” (para. 0092; para. 0022).  "The “scaffold or scaffold device is the physical structure upon which or into which cells associate or attach” 
Mooney teaches seeding the scaffold “with two or more substantially pure populations of cells” (para.0041), of the cell types recited in claims 10-18 (paras. 0017, 0042, 0044, 0046), i.e., “[d]ifferent cell types, e.g., stem vs. differentiated,…optionally vary in phenotype, e.g., differentiation state, activation state,…[s]uch cells include but are not limited to, various stem cell populations (embryonic stem cells differentiated into various cell types), …mesenchymal stem cells, …epithelial cells,…” (para. 0044).   Applicant discloses the “early lineage stage mesenchymal cells (ELSMCs) appropriate for patch grafts can be angioblasts, …, early stage stellate cells, or mesenchymal stem cells (MSCs), or mixtures of these.” (para.0137, pre-grant publication US 2018/0361027; see also present claim 12).  
Further, Mooney discloses using seeded cells that secrete MMP: “the cells themselves aid in the degradation…example of this is the use of metalloproteinase (MMP)-sensitive substrate in the scaffold matrix; cells exit when the seeded cells have secreted sufficient MMP to begin degradation of the matrix” (para.0046).  Thus Mooney discloses “conditions that do not inhibit expression and/or secretion of MMPs” now in claim 1.
Regarding claims 19, 20, and 9, the cells may be autologous or allogenic cells (para.0092), genetically modified (para. 0045), with maintained “stemness” (para. 0068), i.e., in a suitable medium.
Regarding “viscoelasticity sufficient to allow for migration …target tissue” in claim 1, limitation (a), Mooney teaches, “scaffold composition and/or bioactive composition temporally and spatially (directionally) controls egress of a resident cell or progeny thereof” (abstract; paras. 
Mooney further teaches scaffolds comprise multiple compositions and one or more layers (paras. 0063, 0068, 0071). Mooney teaches a layer comprising a biocompatible, biodegradable material having a viscoelasticity sufficient to inhibit (or provide a barrier to) migration of said cell population in a direction of said backing: "[f]or example, the scaffold composition is differentially permeable, allowing cell egress only in certain physical areas of the scaffold… by selecting or engineering a material for greater or smaller pore size ... or viscoelasticity" (para. 0006, emphases added).  Cell egress in “only”, i.e., limited, areas of the scaffold indicates non-egress in the other areas.  
Furthermore a “semipermeable outer surface is provided by either using a composite material (e.g., nonporous silicone sheet placed on outer surface of porous device) or processing the device to create anisotropic porosity” (para.0154).  As noted above, Mooney teaches a biocompatible hydrogels as suitable material (paras. 0049, 0052) and therefore a skilled person would have understood that the outer surface may comprise a hydrogel for its benefits including adjustable level of consistency and/or porosity (para.0049).  
 Regarding claim 24,  Mooney discloses hydrogel “to conform to the wound and provide control over fluid transport, prevent infection, and allow the physical contact required for cells to migrate out of the device into the wound”, i.e., the treatment site (para. 0154; see paras. 0006, 0049).
Turner teaches methods of repairing diseased or dysfunctional organs, including kidney, through “engraftment of cells from healthy tissue … admixed with gel-forming biomaterials and nutrient medium, signaling molecules and extracellular matrix components that can be made covering (‘band aid’)” (para.0084, emphasis added; see paras.0008, 0015; claims 1-3, 19, 21-23, 28-29, 32-37, 39; Fig.1).  Such covering comprises a “backing” to the scaffold.  Turner teaches multiple compartments or layers with distinct components as in claims 5 and 30 (paras. 0006, 0069).  
Turner specifically teaches viscoelastic properties of its scaffolds, including “the insoluble complex of cells and biomaterials possesses a viscosity ranging from about 0.1 to about 100 kPa, …, and most preferably a stiffness from about 11 to about 3500 Pa” (para.0012, see paras.0016, 0087).  “[T]he stiffness, viscoelastic properties and viscosity of KM-HA [Kubota’s medium-hyaluronic acid] hydrogels can depend on CMHA-S and PEGDA content. …These KM-HA hydrogels can yield shear moduli ranging from 11 to 3500 Pa with different PEGDA and CMHA-S concentrations when mixed in buffered distilled water, but these values can be modulated by using diverse basal medium like Kubota’s medium” (paras.0086, 0121; see Fig.4, paras. 0018, 0090 ).  Turner claims a “tissue graft comprising cells admixed with one or more biomaterials to form a graft, wherein the components of the graft have a shear moduli ranging from 25 to 520 Pa” (claim 28).  
Applicant discloses “’viscoelasticity’ refers to the property of materials that exhibit both viscous and elastic characteristics when undergoing deformation” (para.0059, pre-grant prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  MPEP § 2144.05(I) (citations omitted).   Optimization within prior art conditions or through routine experimentation does not support patentability absent comparative evidence of criticality of the claimed range.  See MPEP § 2144.05 (II) (citations omitted).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fraser, Mooney, and Turner and treat kidney disease or disorder by providing cell populations on a scaffold composition having a backing and viscoelastic properties as disclosed in Mooney and Turner as recited in the instant claim(s). The skilled person would have been motivated to do so because (i) all references are drawn to delivering stem cell-laden scaffolds to treat diseased tissues, (ii) Fraser teaches that suitable scaffolds are not limited to any particular kind, (iii) Mooney teaches that its scaffolds are applicable to cell therapies in general, “enhance the viability of the cells and induce their outward migration to populate injured or defective bodily tissues [and] enhance the success of tissue regeneration” (para. 0004), and teaches multi-layer, porous scaffolds having 
Regarding claims 5 and 30, Mooney teaches scaffolds comprise multiple compositions and one or more layers (paras. 0063, 0068, 0071). Although Mooney does not specifically recite “a hydrogel overlaid on a serosal surface of said backing, the serosal surface being opposite to that in contact with said mixed population,” Mooney discloses hydrogel “to conform to the wound and provide control over fluid transport, prevent infection, and allow the physical contact required for cells to migrate out of the device into the wound”, i.e., the treatment site (para. 0154). The skilled person would recognize that “conforming the patch to the disease site and allowing physical contact is desirable for internal treatment sites also.  Moreover Turner teaches forming its graft with multiple compartments or layers with distinct components, including using the omentum upon implantation on a diseased organ (paras. 0006, 0068-69, 0085).  The skilled person would have been suggested to provide hydrogel on the multiple layers, including the serosal side of the scaffold as in claims 5 and 30 to ensure that the entire implant has a suitable stiffness or viscoelastic properties (para.0086) to allow for successful grating in the internal site and/or seeding cells.  

Response to Arguments
Although new rejections are made above Applicant’s argument(s) are addressed now to the extent they have not been rendered moot and are relevant to the above rejections. 
Applicant's arguments filed September 24, 2020 have been fully considered but they are not persuasive. Applicant argues that Mooney does not provide sufficient guidance to arrive at the claimed method for treating kidney diseases, and there would not have been a reasonable 
However, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, all references are drawn to delivering stem cell-laden scaffolds to treat diseased tissues, Fraser teaches that suitable scaffolds for treating are not limited to any particular kind, and Mooney teaches that its scaffolds are applicable to cell therapies in general.  Claim 1 does not recite any specific kidney disease or disorder, and claim 2 encompasses a wide range of such conditions.  Therefore that the skilled person could not have a reasonable expectation of success in treating, to some extent, any kidney condition, especially using “knowledge generally available” for kidney diseases, is not considered persuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-20, 23, 24, and 26-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/006,464 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims anticipate those in the ‘464 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5-20, 23, 24, and 26-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-88 of copending Application No. 16/422,086 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims anticipate those in the ‘086 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5-20, 23, 24, and 26-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of copending Application No. 16/006,460 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims anticipate those in the ‘086 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants requested reconsideration of the double patenting rejection(s) in light of the amendments and requested that the provisional rejection(s) be held in abeyance.  The provisional double patenting rejections are maintained for the reasons discussed herein.  They will be maintained until Applicant submits properly executed terminal disclaimer or arguments that effectively overcome the rejections.

CONCLUSION
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/H. SARAH PARK/
Primary Examiner, Art Unit 1615